 


109 HR 5773 IH: Child Fingerprints Safekeeping Act of 2006
U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5773 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2006 
Mr. Foley introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Attorney General to establish and implement a program to make grants to States for fingerprinting programs for children. 
 
 
1.Short titleThis Act may be cited as the Child Fingerprints Safekeeping Act of 2006.  
2.Grants for fingerprinting programs for children 
(a)In generalThe Attorney General shall establish and implement a program under which the Attorney General may make grants to States, units of local government, and Indian tribal governments in accordance with this section. 
(b)Use of grant amountsA grant made to a State, unit of local government, or Indian tribal government under subsection (a) shall be distributed to law enforcement agencies within the jurisdiction of such State, unit, or tribal government to be used for any of the following activities: 
(1)To establish a voluntary fingerprinting program for children, which may include the taking of palm prints of children. 
(2)To hire additional law enforcement personnel, or train existing law enforcement personnel, to take fingerprints of children. 
(3)To provide information within the community involved about the existence of such a fingerprinting program. 
(4)To provide for computer hardware, computer software, or other materials necessary to carry out such a fingerprinting program. 
(c)LimitationFingerprints of a child derived from a program funded under this section— 
(1)may be released only to a parent or guardian of the child; and 
(2)may not be copied or retained by any Federal, State, local, or tribal law enforcement officer unless written permission is given by the parent or guardian. 
(d)Criminal penaltyAny person who uses the fingerprints of a child derived from a program funded under this section for any purpose other than the purpose described in subsection (c)(1) shall be subject to imprisonment for not more than one year, a fine under title 18, United States Code, or both.  
(e)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out this section for the five-year period beginning on the first day of fiscal year 2007. 
 
